DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.


Response to Amendment
Amendment filed 9/3/2021 has been entered and fully considered. Claims 1-18, 21 and 22 are pending. Claims 19 and 20 are cancelled. Claims 1, 5, 8, 12 and 21 are amended. No new matter is added. 

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive.
Applicant argues that Chen makes no teaching or suggestion regarding applying a silicon-based insulating material against a portion of a previously densified outer surface. 
Examiner agrees. All rejections involving Chen are overcome. The amendments, however, will be addressed in this Official Correspondence. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
___________________________________________________________________
Claims 1, 2, 4-8, 11, 12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEBBEDE et al. (US 2003/0196305) in view of ROSEVEAR (US 6,478,922).
With respect to claim 1, 
KEBBEDE et al. does not explicitly disclose applying a silicon based insulating material against at least a portion of previously densified outer surfaces of the component layup. ROSEVEAR  discloses that when applying material to be cured to a substrate part, 1, a caul, 12, is placed against a surface of the substrate. The caul has an opening therein that retains the part being bonded in its desired position. The caul is a cured part and formed of the same materials as the substrate part (Column 3, lines 1-68; Column 4, lines 1-45; Figures 2-5). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place a caul on the outside surface of the damaged ceramic part of KEBBEDE et al., as taught by ROSEVEAR and have an opening therein that so that the placement of the composite material segment is secured in place while densifying. 
As seen in at least figure 1 of KEBBEDE et al., the caul of ROSEVEAR would be placed on the outer upper and lower surfaces of the parent material with an opening therein corresponding to the placement of the repair material. As such, the placement of the repair material would be secured while curing. Given that the parent material is previously densified, the caul (insulating material) is placed against a surface of a previously densified composite component of the component layup. Moreover, KEBBEDE et al. discloses that the fibers of the composite is silicon carbide and the matrix is also silicon carbide (Paragraph [0003] ) and therefore the insulating material is also silicon based. 
With respect to claim 2, 
With respect to claim 4, KEBBEDE et al. discloses that the densification is melt infiltration (Paragraph [0038]). 
With respect to claim 5, KEBBEDE et al. discloses that molten silicon is placed against the layup in order to densify the layup ((Paragraphs [0028]-[0030] and [0038]). The molten silicon necessarily has a higher vapor pressure in the area where it exists versus outside of the furnace where it would be solid. Thus, a locally high silicon vapor pressure necessarily exists at the area of the composite component where the silicon is molten. 
With respect to claim 6, KEBBEDE et al. discloses preparing the damaged area for repair prior to positioning and then positioning the segments at the damaged area (Paragraphs [0034]-[0038]). 
With respect to claim 7, ROSEVEAR discloses that a release material may be placed between the substrate and caul (Column 18, lines 15-45) such that they are releasably secured (Column 8, lines 55-65). As such it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to remove the insulating material after densification so that the final part is only made of the desired materials. 
With respect to claim 8, ROSEVEAR discloses that a release material may be placed between the substrate and caul (Column 18, lines 15-45)
With respect to claim 11, KEBBEDE et al. discloses that the fibers of the composite is silicon carbide and the matrix is also silicon carbide (Paragraph [0003] ) and therefore the insulating material is also silicon based, according to ROSEVEAR. 
With respect to claim 12, KEBBEDE et al. discloses a method for repairing ceramic matrix composite articles (Abstract; Paragraphs [0001], [0002]). The method comprising providing a damaged ceramic matrix composite piece (e.g., composite component) (Paragraphs 
KEBBEDE et al. does not explicitly disclose applying a silicon based insulating material against at least a portion of previously densified outer surfaces of the component layup. ROSEVEAR  discloses that when applying material to be cured to a substrate part, 1, a caul, 12, is placed against a surface of the substrate. The caul has an opening therein that retains the part being bonded in its desired position. The caul is a cured part and formed of the same materials as the substrate part (Column 3, lines 1-68; Column 4, lines 1-45; Figures 2-5). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place a caul on the outside surface of the damaged ceramic part of KEBBEDE et al., as taught by ROSEVEAR and have an opening therein that so that the placement of the composite material segment is secured in place while densifying. 
As seen in at least figure 1 of KEBBEDE et al., the caul of ROSEVEAR would be placed on the outer upper and lower surfaces of the parent material with an opening therein corresponding to the placement of the repair material. As such, the placement of the repair material would be secured while curing. Given that the parent material is previously densified, the caul (insulating material) is placed against a surface of a 

With respect to claim 15, KEBBEDE et al. discloses that the densification is melt infiltration (Paragraph [0038]). 
With respect to claim 16, KEBBEDE et al. discloses that molten silicon is placed against the layup in order to densify the layup ((Paragraphs [0028]-[0030] and [0038]). The molten silicon necessarily has a higher vapor pressure in the area where it exists versus outside of the furnace where it would be solid. Thus, a locally high silicon vapor pressure necessarily exists at the area of the composite component where the silicon is molten. 
With respect to claim 17, KEBBEDE et al. discloses that the fibers of the composite is silicon carbide and the matrix is also silicon carbide (Paragraph [0003] ) and therefore the insulating material is also silicon based, according to ROSEVEAR.
With respect to claim 18, ROSEVEAR discloses that a release material may be placed between the substrate and caul (Column 18, lines 15-45) such that they are releasably secured (Column 8, lines 55-65). As such it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to remove the insulating material and coating after densification so that the final part is only made of the desired materials. 


_______________________________________________________________________
Claims 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEBBEDE et al. (US 2003/0196305) in view of ROSEVEAR (US 6,478,922) as applied to claims 1, 2, 4-8, 11, 12, 15-18 above, and further in view of COLOGNA et al. (US 5,190,611).
With respect to claim 3, modified KEBBEDE et al. discloses that the fibers of the plies are unidirectional, woven braided or arrayed into desired configurations (KEBBEDE et al. ; Paragraph [0024]) and stacked (KEBBEDE et al.; Paragraph [0036]) and then attached to the component (KEBBEDE et al.; Paragraphs [0036]-[0039]) and thus implicitly a first ply of the plurality is placed against the component while the others of the plurality are stacked on the first ply. 
The unidirectional and parallel fiber therefore extend along a longitudinal direction being the direction parallel to the fibers. 
Modified KEBBEDE et al. does not explicitly disclose that the orientation of the plurality of plies is varied such that the fibers of at least one ply of the plurality are oriented at a different direction with respect to a longitudinal direction of the component. COLOGNA et al. discloses that fibers of each layer of the patch has fibers that are orientated at different angles with respect to adjacent layers for strength (Column 1, lines 25-45; Figure 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the fibers of adjacent layers of modified KEBBEDE et al. with varying angles, as taught by COLOGNA et al. so as to provide strength to the tape. Moreover, by varying the angle of the fibers with respect to adjacent layers, the orientations of the fibers of each of the layers are implicitly varied with respect to a longitudinal direction of the component. 
With respect to claim 13, modified KEBBEDE et al. discloses that the fibers of the plies are unidirectional, woven braided or arrayed into desired configurations (KEBBEDE et al.; 
The unidirectional and parallel fiber therefore extend along a longitudinal direction being the direction parallel to the fibers. 
Modified KEBBEDE et al. does not explicitly disclose that the orientation of the plurality of plies is varied such that the fibers of at least one ply of the plurality are oriented at a different direction with respect to a longitudinal direction of the component. COLOGNA et al. discloses that fibers of each layer of the patch has fibers that are orientated at different angles with respect to adjacent layers for strength (Column 1, lines 25-45; Figure 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the fibers of adjacent layers of modified  KEBBEDE et al. with varying angles, as taught by COLOGNA et al. so as to provide strength to the tape. Moreover, by varying the angle of the fibers with respect to adjacent layers, the orientations of the fibers of each of the layers are implicitly varied with respect to a longitudinal direction of the component. 
With respect to claim 14, KEBBEDE et al. discloses preparing the damaged area for repair prior to positioning and then positioning the segments at the damaged area (Paragraphs [0034]-[0038]). 


_____________________________________________________________________________
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEBBEDE et al. (US 2003/0196305) in view of ROSEVEAR (US 6,478,922) as applied to claims 1, 2, 4-8, 11, 12, 15-18 above, and further in view of LASKOW et al. (US 4,240,835).
With respect to claims 9 and 10, modified KEBBEDE et al. does not explicitly disclose that the coating is boron nitride, and thus is a non-organic parting agent withstanding 1000 degrees Celsius or more. LASKOW et al. discloses that boron nitride is a release agent suitable for a silicon carbide silicon matrix composite (Title; Abstract; Column 4, lines 5-30). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use boron nitride as the release agent of modified KEBBEDE et al., as taught by LASKOW et al., so that the silicon carbide-silicon carbide composites do not stick together and can be removed after curing. 

__________________________________________________________________________

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEBBEDE et al. (US 2003/0196305) in view of ROSEVEAR (US 6,478,922) as applied to claims 1, 2, 4-8, 11, 12, 15-18 above, and further in view of EBERT et al. (US 2005/0163988).
With respect to claim 22, modified KEBBEDE et al. does not explicitly disclose that the insulating material comprises between 25 and 95 wt% silicon. 
EBERT et al. discloses that the composite comprises up to 30 wt% silicon throughout the composite body (Paragraphs [0010]-[0020]) and has a lesser tendency to form surface cracks (Paragraph [0008]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the composite, and thus the 


______________________________________________________________________
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEBBEDE et al. (US 2003/0196305) in view of ROSEVEAR (US 6,478,922) and EBERT et al. (US 2005/0163988).
With respect to claim 21, KEBBEDE et al. discloses a method for repairing ceramic matrix composite articles (Abstract; Paragraphs [0001], [0002]). The method comprising providing a damaged ceramic matrix composite piece (e.g., composite component) (Paragraphs [0006], [0005] and [0003]) that was previously formed and therefore necessarily previously densified (Paragraph [0003]); providing a repairing tape (e.g., composite material segment) and attaching (e.g., positioning) the segment against the component to form a layup (Paragraphs [0019], [0033], [0037]-[0039]) and densifying the layup (Paragraphs [0037] and [0038]). The layup is densified by being placed in a carbon furnace, which reacts with any residual oxygen in the atmosphere so that the layup does not react with the oxygen which is then densified. 
KEBBEDE et al. does not explicitly disclose applying a silicon based insulating material against at least a portion of previously densified outer surfaces of the component layup. ROSEVEAR  discloses that when applying material to be cured to a substrate part, 1, a caul, 12, is placed against a surface of the substrate. The caul has an opening therein that retains the part being bonded in its desired position. The caul is a cured part and formed of the same materials as the substrate part (Column 3, lines 1-68; Column 4, lines 1-45; Figures 2-5). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place a caul on the outside surface of the damaged ceramic part of KEBBEDE et al., as taught by ROSEVEAR and have an opening therein that so that the placement of the composite material segment is secured in place while densifying. 
As seen in at least figure 1 of KEBBEDE et al., the caul of ROSEVEAR would be placed on the outer upper and lower surfaces of the parent material with an opening therein corresponding to the placement of the repair material. As such, the placement of the repair material would be secured while curing. Given that the parent material is previously densified, the caul (insulating material) is placed against a surface of a previously densified composite component of the component layup. Moreover, KEBBEDE et al. discloses that the fibers of the composite is silicon carbide and the matrix is also silicon carbide (Paragraph [0003] ) and therefore the insulating material is also silicon based. 
KEBBEDE et al. does not explicitly disclose that the insulating material comprises between 25 and 95 wt% silicon. 
EBERT et al. discloses that the composite comprises up to 30 wt% silicon throughout the composite body (Paragraphs [0010]-[0020]) and has a lesser tendency to form surface cracks (Paragraph [0008]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the composite, and thus the insulating layer, with a silicon content of up to 30 wt%, as taught by EBERT et al. so as to lessen the tendency to form surface cracks. 


Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745